Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6, 10, 12-14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble (US PGPub 20180054179 ) in view of Ruile et al. (US PGPub 20130051588), both references of record.
As per claim 1:
Gamble discloses in Figs. 3a-b:
An acoustic wave device comprising: 
a first terminal (input provided to first interdigital electrode 36A, para [0036]); 
a second terminal (output provided at second interdigital electrode 36B); 
a piezoelectric body portion (piezoelectric layer 28); 
and a plurality of interdigital transducer electrodes (interdigital transducers may be provided in multiple, as shown in Fig. 3B, wherein the interdigital transducers of 3A are exemplary, para [0037]) provided on or above the piezoelectric body portion and electrically connected to the first terminal and the second terminal (interdigital transducers may be connected to on another, para [0037]); 
wherein each of the plurality of interdigital transducer electrodes includes: 
a first busbar (38); 
a second busbar (48) opposed to the first busbar in a first direction (lateral axis 46); 
a plurality of first electrode fingers (42) connected to the first busbar and extending from the first busbar toward the second busbar in the first direction (as seen in Fig. 3A); 
and a plurality of second electrode fingers (50) connected to the second busbar and extending from the second busbar toward the first busbar in the first direction (as seen in Fig. 3A); 
the plurality of first electrode fingers and the plurality of second electrode fingers are spaced apart from each other in a second direction (longitudinal axis 50) perpendicular to the first direction (as seen in Fig. 3A); 
where, of the plurality of interdigital transducer electrodes, one of two interdigital transducer electrodes adjacent to each other in the second direction is a first interdigital transducer electrode and another one of the two interdigital transducer electrodes adjacent to each other in the second direction is a second interdigital transducer electrode (Fig. 3B discloses three adjacent interdigital transducers, with the number being able to be more or less, para [0037]); 
one of the electrode fingers closest to the second interdigital transducer electrode of the group of electrode fingers of the first interdigital transducer electrode and the electrode finger closest to the first interdigital transducer electrode of the group of electrode fingers of the second interdigital transducer electrode is connected to the first terminal, and another one of the electrode finger closest to the second interdigital transducer electrode of the group of electrode fingers of the first interdigital transducer electrode and the electrode finger closest to the first interdigital transducer electrode of the group of electrode fingers of the second interdigital transducer electrode is connected to the second terminal (interdigital transducer 30 is repeated in Fig. 3B, such that the input is applied to each of first interdigital electrodes 36A and the outputs to each of second interdigital electrodes 36B, such that the fingers across each interdigital transducer 30 in Fig. 3B alternates in connection to first and second terminals (input/output/input/output).
	Gamble further discloses the use of a piston mode for the acoustic wave device of Fig. 3B (para [0036]).
Gamble does not disclose:
	The second terminal has a different potential than the first terminal;
each of the first busbar and the second busbar includes: an opening portion; 
an inner busbar portion located closer to a group of electrode fingers including the plurality of first electrode fingers and the plurality of second electrode fingers than the opening portion in the first direction; 
an outer busbar portion located across the opening portion from the inner busbar portion in the first direction; 
and a coupling portion coupling the inner busbar portion and the outer busbar portion in the first direction;
in the first interdigital transducer electrode, the electrode finger closest to the second interdigital transducer electrode of the group of the electrode fingers of the first interdigital transducer electrode includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the electrode finger closest to the second interdigital transducer electrode; 
and in the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: a first distance that is a maximum distance in the second direction between a center line of the center portion along the first direction and an outer edge, closer to the second interdigital transducer electrode, of the wide portion is shorter than a second distance that is a maximum distance in the second direction between the center line of the center portion and an outer edge, away from the second interdigital transducer electrode, of the wide portion.
	Ruile et al. discloses in Fig. 17b:
An interdigital transducer electrode wherein the electrode finger closest to the second interdigital transducer electrode of the group of the electrode fingers of the first interdigital transducer electrode includes a wide portion having a greater width in the second direction than a center portion, in the first direction, of the electrode finger closest to the second interdigital transducer electrode;
And the electrode finger closest to the edge of the transducer comprises a first distance that is a maximum distance in the longitudinal direction between a center line of the center portion along the axial direction and an outer edge, closer to the adjacent outer edge of the transducer, of the wide portion is shorter than a second distance that is a maximum distance in the longitudinal direction between the center line of the center portion and an outer edge, away from the adjacent outer edge of the transducer, of the wide portion (widened portions are shown to only be widened toward the inside of the transducer).
	Ruile et al. further discloses in Figs. 18b-c & 19a-19c & 19f:
	An interdigital transducer comprising:
A first busbar and a second busbar, each including: 
an opening portion (outer partial region ARB2); 
an inner busbar portion (inner partial region ARB1) located closer to the electrode fingers than the opening portion in the axial direction; 
an outer busbar portion (busbar SB) located across the opening portion from the inner busbar portion in the axial direction; 
and a coupling portion (connecting sections shown but not labeled) coupling the inner busbar portion and the outer busbar portion in the axial direction.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide both the modifications of Ruile et al. to the acoustic wave device of Gamble et al. to provide the benefit of setting the longitudinal speed of different areas of the transducer to provide a piston mode excitation profile as taught by Ruile et al. (abstract), that can both be performed in combination as taught by Ruile et al. (para [0232]).
	It would have been further obvious for the resonator of the combination to be coupled either in series or shunt as a resonator in a filter for RF communication, such that the second terminal would have a different potential than the first terminal as the signal is applied to one terminal and passed to the second, as is commonly understood in the art as per the function of a resonator in a filter.

	As per claim 2:
	Gamble et al. does not disclose:
the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: the first distance is the same or substantially the same as a distance in the second direction between the center line of the center portion and an outer edge, closer to the second interdigital transducer electrode, of the center portion.
	Ruile et al. discloses in Fig. 17b:
for the electrode finger closest to the outer edge of the transducer electrode: the first distance is the same or substantially the same as a distance in the longitudinal direction between the center line of the center portion and an outer edge, closer to the adjacent outer edge of the interdigital transducer electrode, of the center portion.
	As a consequence of claim 1, 
the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: the first distance is the same or substantially the same as a distance in the second direction between the center line of the center portion and an outer edge, closer to the second interdigital transducer electrode, of the center portion.

	As per claim 4:
	Gamble et al. discloses in Figs. 3A&B:
the plurality of interdigital transducer electrodes arranged in the second direction; 
and the acoustic wave device further includes two reflectors (first and second reflector structures 32A&B) each provided across the interdigital transducer electrode at any one of two sides of the plurality of interdigital transducer electrodes arranged in the second direction one by one on or above the piezoelectric body portion from the interdigital transducer electrode adjacent to the interdigital transducer electrode at the any one of two sides, the two reflectors are configured to reflect acoustic waves excited by the plurality of 65interdigital transducer electrodes (being reflectors).

	As per claim 5:
	Gamble et al. does not disclose:
a distal end portion of at least one of the plurality of first electrode fingers includes the wide portion, and a distal end portion of at least one of the plurality of second electrode fingers includes the wide portion.
	
	As per claim 6:
	Gamble et al. discloses in Figs. 3A-B:
a multilayer body (Fig. 3A is shown as having dielectric layer 34 over the piezoelectric layer 28, and the electrode layers) including the piezoelectric body portion and one of the plurality of interdigital transducer electrodes includes a plurality of regions (bus bar, area to termination edge 52, area between termination edges 44 & 52, area from 44 to next bus bar, next bus bar, etc.) different from each other in the first direction in a plan view taken in a thickness direction of the multilayer body; 
the plurality of regions includes: 
a center region located in a center in the first direction and including center portions of the plurality of first electrode fingers and center portions of the plurality of second electrode fingers (area between termination edges 44 & 52); two gap regions respectively including a gap between the second busbar and the plurality of first electrode fingers and a gap between the first busbar and the plurality of second electrode fingers (areas between busbars and adjacent termination edges 44 or 52).
	Gamble et al. does not disclose:
	The plurality of regions includes:
two outer busbar regions respectively including the outer busbar portion of the first busbar and the outer busbar portion of the second busbar; two inner busbar regions respectively including the inner busbar portion of the first busbar and the inner busbar portion of the second busbar; two coupling regions respectively including the opening portion of the first busbar and the opening portion of the second busbar;	
and 66two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers; or
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two inner busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two coupling regions is higher than the acoustic velocity in the two outer busbar regions or the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two gap regions is higher than the acoustic velocity in the two inner busbar regions or the acoustic velocity in the center region; and an acoustic velocity of acoustic waves in the two wide regions is lower than the acoustic velocity in the center region.
	Ruile discloses in Fig. 17b:
Each electrode finger of an interdigital transducer includes a wide region including wide portions of at least one of a plurality of electrode fingers connected to each bus bar
	Ruile discloses in Fig. 18b-18c & 19a-19c & 19f:
An interdigital transducer including two outer busbar regions respectively including an outer busbar portion of a first busbar and an outer busbar portion of a second busbar; two inner busbar regions respectively including an inner busbar portion of the first busbar and an inner busbar portion of the second busbar; and two coupling regions respectively including an opening portion of the first busbar and an opening portion of the second busbar.
	Ruile further discloses in Figs. 24-25 & para [0144] that an increase in mass of an IDT(such as increased metallization) reduces the velocity of acoustic waves in a piezoelectric substrate, and a decrease in mass increases the velocity of acoustic waves in a piezoelectric substrate.
	As a consequence of the combination of claim 1, the plurality of regions includes:
two outer busbar regions respectively including the outer busbar portion of the first busbar and the outer busbar portion of the second busbar; two inner busbar regions respectively including the inner busbar portion of the first busbar and the inner busbar portion of the second busbar; two coupling regions respectively including the opening portion of the first busbar and the opening portion of the second busbar;	
and 66two wide regions respectively including the wide portion of at least one of the plurality of first electrode fingers and the wide portion of at least one of the plurality of second electrode fingers; and
an acoustic velocity of acoustic waves in the two outer busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two inner busbar regions is lower than the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two coupling regions is higher than the acoustic velocity in the two outer busbar regions or the acoustic velocity in the center region; an acoustic velocity of acoustic waves in the two gap regions is higher than the acoustic velocity in the two inner busbar regions or the acoustic velocity in the center region; and an acoustic velocity of acoustic waves in the two wide regions is lower than the acoustic velocity in the center region.

	As per claim 10:
	Gamble et al. discloses a longitudinally coupled resonator (as seen in Fig. 3B).
	Gamble et al. does not disclose a longitudinally coupled resonator filter including the acoustic wave device according to Claim 1.
	As a consequence of the combination of claim 1, the combination discloses a longitudinally coupled resonator filter including the acoustic wave device according to Claim 1.
	As per claim 12:
	Gamble et al. discloses in Fig. 3B:
	the first terminal includes two first terminals (three first interdigital electrodes 36A for input may be provided, and thus three first terminals); and the second terminal includes two second terminals (three second interdigital electrodes 36B for output may be provided, and thus three second terminals).

	As per claim 13:
	Gamble et al. discloses in Figs. 3A-B:
the multilayer body includes a support substrate, a low acoustic velocity film (dielectric layer 34, which may be silicon dioxide para [0058], a known in the art low acoustic velocity film), and the piezoelectric body portion.
	Gamble et al. further notes that additional dielectric or functional layers may be provided on or under the piezoelectric layer (para [0056]).
	Gamble et al. does not disclose:
a high acoustic velocity support substrate.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a substrate, such as silicon, as a support to provide a handling substrate for the acoustic filter of Gamble et al., as is well understood in the art.
	As a consequence of the combination, the silicon is a high acoustic velocity support substrate, as is well understood in the art.
	

	As per claim 14:
	Gamble et al. discloses in Fig. 3B:
the plurality of interdigital transducer electrodes include three interdigital transducer electrodes arranged in the second direction (as seen in Fig. 3B).

	As per claim 16:
	Gamble et al. discloses in Figs. 3A-B:
each of the plurality of first electrode fingers have a same or substantially a same length; and each of the plurality of second electrode fingers have a same or substantially a same length (termination edges 44 & 52 are shown to be straight lines in parallel with the longitudinal axis, and parallel to the busbars) of each electrode.

Allowable Subject Matter
Claims 3, 7-9, 11, 14, & 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of limitations of claim 3 were not found in the prior art, specifically the limitations incorporating different widths on different fingers of the electrodes, which is not provided for by Gamble, Ruile et al., or a combination of the two, in combination with the other limitations of the claim. Claims 7-9, 11, 14, & 17 are allowed as being dependent upon claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
In page 14-15 of the Applicant’s remarks, the applicant argues that:
That is, as exemplarily shown in the non-limiting preferred embodiment in Fig. 4 of Applicant's drawings (annotated and reproduced below), the above feature recited in Applicant's Claim 1 requires that in the first interdigital transducer electrode (e.g., IDT 3B), for the electrode finger (left electrode finger 6) closest to the second interdigital transducer electrode (e.g., IDT 3A): a first distance (L1) is shorter than a second distance (L2). 
The combination of Gamble and Ruile fails to teach, suggest, or render obvious the above feature recited in Applicant's Claim 1. More specifically, the combination of Gamble and Ruile teaches ONLY one (i.e., the same) IDT electrode structure, and NOT the relationship required by the first and the second IDT electrodes (i.e., two IDT electrodes adjacent to each other), that are different IDT electrodes, as required by Applicant's Claim 1. In each of Figs. 17b, 18b, 18c, 19a-19c and 19f of Ruile, to which the Examiner referred, only a single interdigital transducer is shown. See, for example, Fig. 17b of Ruile (reproduced below). 
FIG 17b Ruile 
 [Figure removed for brevity]
For at least the reasons described above, Gamble and Ruile, applied alone or in combination, clearly fail to teach, suggest, or render obvious the unique combination and arrangement of features recited in Applicant's Claim 1, including the feature of "in the first interdigital transducer electrode, for the electrode finger closest to the second interdigital transducer electrode: a first distance that is a maximum distance in the second direction between a center line of the center portion along the first direction and an outer edge, closer to the second interdigital transducer electrode, of the wide portion is shorter than a second distance that is a maximum distance in the second direction between the center line of the center portion and an outer edge, away from the second interdigital transducer electrode, of the wide portion." 

	The examiner respectfully disagrees. Applicant’s arguments are directed to Ruile indivually, and not the combination of Gamble with Ruile. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The relationship as per claim 1 would be formed by the combination of Gamble with Ruile, wherein the configurations of Ruile would be applied to the plurality of interdigital electrodes of Gamble, resulting in the limitations of claim 1.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843